Citation Nr: 1223256	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for sickle cell anemia.

3.  Entitlement to service connection for residuals of gall bladder surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from October 1976 to February 1977.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claims.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's service connection claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record reflects the appellant only had military service during peacetime from September 1976 to September 1982.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility requirements for nonservice-connected pension purposes.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, however, the Board notes that, for the reasons detailed below, the appellant does not satisfy basic eligibility criteria for consideration of nonservice-connected pension benefits.  As such, there is no legal possibility of his being entitled to such benefits.  

In VAOPGCPREC 5-2004 (July 23, 2004), VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In any case, a September 2007 letter notified the Veteran of the information and evidence necessary to substantiate his nonservice-connected pension claim.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

VA improved pension benefits (i.e., nonservice-connected pension) shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  The provisions of 38 C.F.R. § 3.3 (2011), in pertinent part, clarify that: 

(a) Pension for veterans-

*** 

(3) Improved pension; Pub. L. 95-588 (92 Stat. 2497). A benefit payable by the Department of Veterans Affairs to veterans of a period or periods of war because of nonservice-connected disability or age.  The qualifying periods of war for this benefit are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era and the Persian Gulf War.  Payments are made monthly unless the amount of the annual benefit is less than 4 percent of the maximum annual rate payable to a veteran under 38 U.S.C. 1521(b), in which case payments may be made less frequently than monthly.  Basic entitlement exists if a veteran: 

(i) Served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); or 

(ii) Served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability (38 U.S.C. 1521(j)); or 

(iii) Served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war (38 U.S.C. 1521(j)); or 

(iv) Served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war (38 U.S.C. 1521(j)); 

The Secretary of the VA has delineated the periods of war for VA improved pension purposes: 

This section sets forth the beginning and ending dates of each war period beginning with the Indian wars.  Note that the term period of war in reference to pension entitlement under 38 U.S.C. 1521, 1541 and 1542 means all of the war periods listed in this section except the Indian wars and the Spanish-American War.  See 38 C.F.R. § 3.3(a)(3) and (b)(4)(i). 

(a) Indian wars.  January 1, 1817, through December 31, 1898, inclusive.  Service must have been rendered with the United States military forces against Indian tribes or nations. 

(b) Spanish-American War.  April 21, 1898, through July 4, 1902, inclusive.  If the veteran served with the United States military forces engaged in hostilities in the Moro Province, the ending date is July 15, 1903.  The Philippine Insurrection and the Boxer Rebellion are included. 

(c) World War I.  April 6, 1917, through November 11, 1918, inclusive.  If the veteran served with the United States military forces in Russia, the ending date is April 1, 1920. Service after November 11, 1918 and before July 2, 1921 is considered World War I service if the veteran served in the active military, naval, or air service after April 5, 1917 and before November 12, 1918. 

(d) World War II.  December 7, 1941, through December 31, 1946, inclusive.  If the veteran was in service on December 31, 1946, continuous service before July 26, 1947, is considered World War II service. 

(e) Korean conflict. June 27, 1950, through January 31, 1955, inclusive. 

(f) Vietnam era.  The period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases. 

(g) Future dates.  The period beginning on the date of any future declaration of war by the Congress and ending on a date prescribed by Presidential proclamation or concurrent resolution of the Congress. 

(h) Mexican border period.  May 9, 1916 through April 5, 1917, in the case of a veteran who during such period served in Mexico, on the borders thereof, or in the waters adjacent thereto. 

(i) Persian Gulf War.  August 2, 1990, through date to be prescribed by Presidential proclamation or law. 

38 C.F.R. § 3.2 (2011). 

In this case, the appellant has a DD Form 214 showing ACDUTRA service from October 1976 to February 1977.  Further, he has submitted a statement showing retirement points for his Reserve service, indicating that such service was from September 1976 to September 1982, at which time it was indicated he received an honorable discharge.  In short, the record reflects that all of the appellant's military service (ACDUTRA or otherwise) was during peacetime from September 1976 to September 1982.  Therefore, the appellant does not meet the basic eligibility requirements for VA improved pension benefits.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.

For these reasons, the appellant's claim of entitlement to nonservice-connected pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to nonservice-connected pension benefits is denied.


REMAND

In this case, and for the reasons stated below, the Board finds that further development is required with respect to the appellant's claims of service connection for sickle cell anemia and residuals of gall bladder surgery in order to comply with VA's duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(22), 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303(a) (2011); see also Mercado-Martinez, 11 Vet. App. at 419; Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc), rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484 (1994). 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson, 7 Vet. App. at 470; Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Presumptions of soundness, aggravation, and regarding certain conditions that are considered chronic, per se, however, only apply to periods of active duty, not ACDUTRA or inactive duty for training (INACDUTRA).  See Paulson, 7 Vet. App. at 470; Biggins v. Derwinski, 1 Vet. App. 474 (1991).  See also Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

The appellant has indicated that his sickle cell anemia, as well as the condition which resulted in gall bladder surgery, were caused and/or aggravated by his military service.  He indicated that his sickle cell anemia was made worse as a result of dehydration during a period of ACDUTRA, during which he was given only one canteen of water and subsequently developed the dehydration.  Further, he submitted a competent medical opinion dated in September 2008 in support of his claim.  In pertinent part, this opinion stated that it was most likely that the dehydration caused the appellant's sickle cell anemia to worsen, that this lead to hemlysis, which could cause gall bladder disease.  It was also noted that he had documentation of abdominal pain in July 1979.

The appellant's service treatment records contain no entries indicative of dehydration.  However, they do confirm that he was seen in July 1979 for abdominal pain.  A statement of medical examination and duty status found that the condition existed prior to service.  Later in July 1979, he was sent to Lutheran Hospital for acute cholecystitis.  

The record reflects that the aforementioned treatment accorded during a period of ACDUTRA.

The Board observes that as this documented treatment for complaints of abdominal pain and findings of acute cholecystitis were during a period of ACDUTRA, it does appear that the claimed sickle cell anemia and gall bladder residuals may be related thereto.  However, the evidence is inconclusive.  For example, there does not appear to be competent medical evidence actually diagnosing the appellant with either condition until years after service.  Further, this discrepancy is not addressed by the September 2008 medical opinion, nor the fact that the in-service complaints were noted as having existed prior to service.  Granted, the Court recently held in Horn v. Shinseki, No. 10-0853 (U.S. Vet. App. June 21, 2012), that an unexplained "X" in a box on a form in a medical examination board (MEB) report, alone, cannot constitute clear and unmistakable evidence of a lack of aggravation under 38 U.S.C. § 1111, especially if it contains no analysis or medical explanation to accompany its conclusion.

In view of the foregoing, the Board finds that a competent medical examination and opinion are necessary to determine whether the appellant's sickle cell anemia and gall bladder surgery residuals were incurred in or aggravated by his military service, to include his treatment for abdominal pain and acute cholecystitis while on ACDUTRA in July 1979.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board further finds that any outstanding treatment records regarding the appellant's sickle cell anemia and gall bladder surgery should be obtained while this case is on remand.  In pertinent part, it does not appear that records were requested from the Lutheran Hospital for the treatment that was received in July 1979.  Moreover, the record indicates that he has been in receipt of benefits from the Social Security Administration (SSA) since 2000, but no records appear to have been requested.  The Court has long held that the duty to assist includes requesting information and records from SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Such records may provide relevant details regarding the history of the appellant's sickle cell anemia and gall bladder problems, particularly as they pertain to a period earlier than the records already on file except for the service treatment records.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who have treated the appellant for sickle cell anemia and gall bladder.  In pertinent part, follow-up on the treatment he received from the Lutheran Hospital in 1979.  After securing any necessary release, obtain those records not on file.

2.  Also, obtain from SSA the records pertinent to the Appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After obtaining any additional records to the extent possible, schedule the appellant for a VA examination to determine the nature and etiology of his sickle cell anemia and gall bladder residuals.
(Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the appellant, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the appellant's sickle cell anemia and/or gall bladder disease was incurred in, aggravated by, or otherwise the result of his military service to include his July 1979 treatment for abdominal pain and acute cholecystitis.  The examiner must specifically indicate whether such conditions pre-existed the July 1979 period of ACDUTRA, and, if so, whether they were aggravated therein.  By aggravation, the Board means a permanent increase in the severity of the underlying disability that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issues remaining on appeal in light of any additional evidence added to the records assembled for appellate review.  If any benefit requested on appeal is not granted to the appellant's satisfaction, furnish the appellant and his representative a supplemental statement of the case (SSOC), which should address all of the evidence obtained after the issuance of the April 2009 SOC, and then provide an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


